Citation Nr: 0930176	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-24 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right eye 
pterygium.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for asbestosis.

4.  Entitlement to service connection for a facial skin 
condition.

5.  Entitlement to service connection for osteoarthritis, 
status-post right total knee replacement (TKR).  

6.  Entitlement to service connection for osteoarthritis, 
status-post left TKR.

7.  Entitlement to service connection for a gall bladder 
condition.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a heart condition, 
to include coronary artery disease (CAD), heart enlargement 
and history of angioplasty. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to March 
1971.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.

The issue of entitlement to service connection for bilateral 
hearing loss; osteoarthritis, status-post right TKR; 
osteoarthritis, status-post left TKR; hypertension; and a 
heart condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has 
a right eye pterygium.  

2.  The evidence of record does not show that the Veteran has 
asbestosis or a lung condition.

3.  The evidence of record does not show that the Veteran has 
a facial skin condition.

4.  The evidence of record does not show that the Veteran 
incurred or aggravated a gall bladder condition during active 
duty.


CONCLUSIONS OF LAW

1.  Service connection for a right eye pterygium is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  Service connection for asbestosis is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).

3.  Service connection for a facial skin condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Service connection for a gall bladder condition is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in December 2006 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the December 2006 
correspondence provided Dingess notice.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records and postservice private treatment 
records.  The Veteran did not report receiving any VA 
treatment.  

VA has not provided any VA examinations.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no current right eye pterygium, no 
asbestosis or lung condition, and no facial skin disorder.  
The Veteran's service treatment records are negative for gall 
bladder or digestive condition.  There is no evidence linking 
this condition to his service.  Thus, the Board finds that 
the information and competent medical evidence of record, as 
set forth and analyzed below, contains sufficient competent 
medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4); McLendon, supra; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003) (there must be some evidence 
of a causal connection between the alleged disability and the 
Veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Turning to the Veteran's claims for service connection for a 
right eye pterygium, asbestosis, and a facial skin condition, 
the Board finds that the preponderance of the evidence is 
against service connection.  The preponderance of the 
evidence reflects that the Veteran does not currently have 
any of these conditions.

The Veteran's service treatment records are negative for 
complaints, symptoms, findings or diagnoses related to 
asbestosis or a lung condition, or a facial skin condition.  

The Veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to a 
right eye pterygium.  They show that he complained of blurred 
vision and headaches in 1967.  The plan was for the Veteran 
to have a refraction appointment.  However, the Board 
observes that service connection for refractive error is not 
warranted since it is a congenital condition.  38 C.F.R. 
§ 3.303(c).

The claims file contains post-service private treatment 
records from several providers.  The Board has carefully 
examined these records.  However, they are negative for any 
complaints, symptoms, findings or diagnoses of asbestosis or 
other lung condition, facial skin condition, or a right eye 
pterygium.  Put simply, the post-service medical records fail 
to show that the Veteran has had any of these conditions at 
any time since service.  

The Board recognizes the Veteran's assertions that he has a 
right eye pterygium, asbestosis, and a facial skin condition, 
due to active duty.  As a layperson, however, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a medical diagnosis.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu, supra.  See also Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Thus, his own contentions do not constitute 
competent medical evidence of the claimed conditions.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no evidence of a current right eye 
pterygium, asbestosis or a lung condition, or a facial skin 
disorder, service connection is not warranted.

Turning to the Veteran's claim for service connection for a 
gall bladder condition, the Board finds that the 
preponderance of the evidence is against service connection.  
The preponderance of the evidence reflects that this 
condition is not related to the Veteran's service. 

The Veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to the 
gall bladder or digestive system.  Because the claimed 
condition was not seen during service, service connection for 
a gall bladder condition may not be established based on 
chronicity in service or continuity of symptomatology 
thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 
488, 494- 97 (1997).  

The Veteran's post-service private medical records also 
constitute evidence against this claim.  The post-service 
medical records show that he had an undated cholecystectomy.  
However, they do not show a gall bladder condition for 
decades after the Veteran's separation from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Further, the post-service private medical records are simply 
negative for any evidence, indication or opinion linking the 
Veteran's current gall bladder condition to service.  

With respect to the Veteran's own contentions linking the 
claimed condition to his service, a layperson is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen, supra.  See also Bostain, supra, citing 
Espiritu, supra (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Nevertheless, to the extent that the Veteran is able to 
observe continuity of a gall bladder condition since service, 
his opinions are outweighed by the lack of pertinent findings 
in his service medical records, the lack of objective medical 
evidence of the claimed condition for decades after 
separation, and the lack of probative medical evidence 
linking the claimed condition to his service.

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a right eye pterygium, 
asbestosis, a facial skin condition, or a gall bladder 
condition.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

	
ORDER

Service connection for a right eye pterygium is denied.

Service connection for asbestosis is denied.

Service connection for a facial skin condition is denied.

Service connection for a gall bladder condition is denied.







REMAND

The VCAA requires, among other things, that VA assist a 
claimant in providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records include an undated 
inservice audiogram that shows right ear hearing loss for VA 
purposes.  38 C.F.R. § 3.385 (2008).  They include a 1949 X-
ray report that notes a cardiac shadow that was slightly 
enlarged.  They reflect a possible enlarged heart several 
times, including in 1953, 1963, 1964 and 1966.  They also 
show a diastolic reading of 90 on extension physical 
examination in December 1970.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (for the purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominately 90 or greater).  

The Veteran's post-service private medical records show that 
he underwent bilateral TKRs in 1991, underwent an angioplasty 
in 2003, and currently has hypertension and CAD.  There is no 
medical evidence regarding current hearing impairment.

As noted above, and with respect to each of the claimed 
conditions, the Veteran's service personnel records reflect 
that he served on active duty for 25 years.  In regard to his 
current cardiovascular disease, there is evidence of 
pathology present during service, but no opinion has been 
sought to whether such in-service pathology is related to his 
present diagnoses.  Concerning the Veteran's bilateral TKRs 
and hearing impairment, the Board finds that it is plausible 
that such long service may be, at the very least, be a 
contributing factor to any such current disabilities.  
Presumably, the Veteran's service involved significant wear 
and tear on the knees and noise exposure.  In view of the 
circumstances in conjunction with the Veteran's credible 
complaints, the proper adjudication of these claims require 
additional evidentiary development in the form of VA 
examinations and opinions.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any bilateral hearing loss that may be 
present.  The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current hearing 
loss is causally related to the Veteran's 
service or the undated audiogram 
inservice audiogram showing right ear 
hearing loss for VA purposes.  The 
examiner is requested to provide a 
rationale for any opinion expressed. 

2.  Arrange for an examination to 
determine the nature, extent and etiology 
of any osteoarthritis, status-post right 
TKR, and osteoarthritis, status-post left 
TKR, that may be present.  The claims 
file must be made available to the 
examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the Veteran's 
current osteoarthritis, status-post right 
TKR, and osteoarthritis, status-post left 
TKR, is causally related to the Veteran's 
long term service.  The examiner is 
requested to provide a rationale for any 
opinion expressed. 

3.  Arrange for an examination to 
determine the nature, extent and 
etiology of any hypertension and heart 
condition, to include CAD, heart 
enlargement and history of angioplasty.  
The claims file must be made available 
to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), the clinical evaluation, and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that the Veteran's 
current hypertension and heart condition, 
to include CAD, heart enlargement and 
history of angioplasty, are related to 
the Veteran's December 1970 diastolic 
reading of 90, or the inservice slightly 
enlarged cardiac shadow and possible 
enlarged heart, respectively.  The 
examiner is requested to provide a 
rationale for any opinion expressed. 

4.  Then, readjudicate the Veteran's 
claim for service connection for 
bilateral hearing loss; osteoarthritis, 
status-post right TKR; osteoarthritis, 
status-post left TKR; hypertension; and a 
heart condition, to include CAD, heart 
enlargement and history of angioplasty.  
If the decision is adverse to the 
Veteran, he and his representative should 
be provided a supplemental statement of 
the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


